Judgment, Supreme Court, Bronx County, entered January 14, 1977, declaring that a policy issued by defendant-appellant Aetna to defendant Calderon had not been effectively canceled, unanimously reversed, on the law, and judgment granted in favor of defendant-appellant Aetna declaring to the opposite effect, without costs and without disbursements. The statutory notice requirements (Banking Law, § 576; Vehicle and Traffic Law, § 313), having been adopted for the protection of an assured when a carrier cancels or fails to renew coverage, have no application to the case before us. This cancellation was initiated by defendant Calderon, owner of the covered car, and the proof showed repayment to her of the unearned premium. These two parties to the contract effectively canceled it by their own agreement, of which no one else was entitled to notice. The parties may therefore proceed on the basis that Calderon owned an uninsured car at the time of the accident. The motion to accept the letter attached to the complaint is granted. Settle order on notice providing for declaratory relief. Concur—Lupiano, J. P., Birns, Lane and Markewich, JJ.